         Case 1-19-40354-ess       Doc 42    Filed 07/09/19    Entered 07/09/19 16:37:46




James M. Andriola, Esq.
Andriola Law, PLLC
1385 Broadway, 22nd Floor
New York, NY 10018
Telephone: 646-209-9863
Email: james@andriolalaw.com
Attorneys for 404 East 79th Street Lender LLC

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


In re:
                                                        Chapter 11
RORA LLC,
                                                        Case No. 1-19-40354-ESS
                         Debtor.

                   OBJECTION OF 404 EAST 79TH STREET LENDER LLC
                       TO DEBTOR’S DISCLOSURE STATEMENT

          404 East 79th Street Lender LLC (the “Lender”), by and through its counsel Andriola Law,

PLLC, hereby objects to the Disclosure Statement (Dkt. No. 34, the “Disclosure Statement”) filed

by the Debtor Rora LLC (the “Debtor”) on June 17, 2019, for the reasons set forth herein. 1

                                   PRELIMINARY STATEMENT

          The Debtor is a single-asset real estate entity owning a parking garage and its primary

creditors are the Lender, as a first mortgagee for a loan in the original principal amount of

$1,400,000.00 (the “Loan”), and The Board of Managers of Hampton House Condominium (the

“Condo Board”), as holder of a common charge lien based on the Debtor’s failure to pay certain

charges, fees and assessments. There are a small number of other creditors holding a minimal




1
  The Plan is labeled “Disclosure Statement for Small Business Under Chapter 11 for Plan of
Reorganization of the Debtor under Chapter 11 of the Bankruptcy Code” (emphasis added). As
per a previous filing in this case, the Debtor should have been designated as a single asset real
estate debtor and not a small business.
     Case 1-19-40354-ess         Doc 42     Filed 07/09/19    Entered 07/09/19 16:37:46




amount of unsecured claims. For the reasons set forth herein, the Debtor has not satisfied the

requirements of 11 U.S.C. §1125.

                                 FACTUAL BACKGROUND

                                     The Debtor’s Property

               1.     The Debtor’s sole asset is certain real property known as Commercial Unit

A, The Hampton House Condominium, 404 East 79th Street, New York, New York, also known

as Block 1473, Lot 1001 on the official Tax Map of the City of New York (the “Property”).

               2.     The Lender has filed with this Court a broker’s opinion of value

stating that the fair market value of the Property is in the range of $2,500,000.00 –

$2,600,000.00. (Dkt. No. 17-17).

               3.     The Debtor has filed with this Court an appraisal stating the “as is” market

value of the Property is $4,000,000.00 (Dkt. No. 27-1).

                                   The Loan and the Defaults

               4.     The Lender is the present holder of a First Mortgage Note dated February

9, 2016 (together with any amendments or modifications, the “Note”) and the First Mortgage and

Security Agreement dated February 9, 2016 (together with any amendments or modifications, the

“Mortgage”), each executed by the Debtor (collectively, with all other documents executed in

connection therewith, the “Loan Documents”). See Declaration of Abraham Kassin in Support of

Motion of 404 East 79th Street Lender LLC to Dismiss Debtor’s Chapter 11 Case as a Bad Faith

Filing, or alternatively, for Relief from the Automatic Stay (Dkt. No. 17) (“Kassin Decl.”) at Exs

1, 2, 3 and 4 (Dkt. Nos. 17-4, 17-5, 17-6 and 17-7).




                                                2
      Case 1-19-40354-ess         Doc 42    Filed 07/09/19     Entered 07/09/19 16:37:46




               5.       The Debtor defaulted under the Loan Documents by failing to make

monthly debt service payments for March 2017, and each month thereafter. See Kassin Decl. at ¶

11.

                              Procedural History before this Court

               6.       On January 21, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition for reorganization under chapter 11 of the Bankruptcy Code in this Court (Dkt. No. 1).

               7.       On March 20, 2019, the Lender filed a Motion to Dismiss Debtor’s Chapter

11 Case as a Bad Faith Filing, or, alternatively, for Relief from the Automatic Stay (Dkt. No. 17)

(the “Dismissal/Stay Relief Motion”).

               8.       On April 26, 2019, the Lender filed a Proof of Claim, and Amended Proof

of Claim, in the amount of $1,905,038.11 on the basis of the Loan (the “Claim”). Claims Register,

Claim No. 3-1 and 3-2.

               9.       At a hearing conducted on May 15, 2019, the Dismissal/Stay Relief Motion

was continued by the Court and the Debtor was given until June 14, 2019 to file its plan of

Reorganization. On June 17, 2019, the Debtor filed its Plan (Dkt. No. 35), as well as its Disclosure

Statement. (Dkt. No. 34).

                                   Amount of Lender’s Claim

               10.      As of the Petition Date, and pursuant to the Judgment, the Debtor was

obligated to Lender in an amount not less than $1,905,038.11 calculated as follows:

               Amount Awarded in Judgment:                   $1,473,050.82

               Interest @ 24% from 11/1/17 to 1/21/19
               (as mandated by Judgment):                    $431,987.29

               Total:                                        $1,905,038.11



                                                 3
      Case 1-19-40354-ess         Doc 42     Filed 07/09/19      Entered 07/09/19 16:37:46




                                  Allowability of Lender’s Claim

                11.     The Claim is prima facie evidence of its validity and amount (see Fed. R.

Bankr. P. 3001(f)), and to overcome this prima facie evidence the Debtor bears the burden of

coming forward with sufficient evidence in rebuttal. See In re Reilly, 245 B.R. 768, 773 (2d Cir.

2000).

             OBJECTIONS TO THE DEBTOR’S DISCLOSURE STATEMENT

         A. The Disclosure Statement Provides Insufficient Description and No Details
            Concerning the Means of Implementation of the Plan

                12.     Section 1125(a) of the Bankruptcy Code requires that a disclosure statement

contain “adequate information” of a “kind, and in sufficient detail, as far as is reasonably

practicable in light of the nature and history of the debtor and the condition of the debtor's books

and records, that would enable a hypothetical reasonable investor typical of holders of claims or

interests...to make an informed judgment about the plan, but adequate information need not include

information about any other possible or proposed plan” 11 U.S.C. 1125(a)(1). Here, the Disclosure

Statement does not contain adequate information as is required under section 1125 of the

Bankruptcy Code.

                13.     The Disclosure Statement contains a section entitled “Means of

Implementing the Plan” which states in its entirety:

          The Debtor shall fund the Plan by selling the Property, or in the alternative,
          refinancing the mortgage on the Property. Under the Plan the Debtor shall retain
          a real estate broker and market the Property for sale. The Debtor shall have
          through November 30, 2019 to enter into contract for a sale of the Property or
          refinance of the mortgage at a price sufficient to pay all creditors in full. The
          Debtor shall have through December 30, 2020 to close such sale or refinance of
          the mortgage. In the event that the Debtor fails to meet those deadlines, the
          Debtor shall be required within 7 days to file a motion with the Bankruptcy Court
          to sell the Property at an auction to be held at the Bankruptcy Court or such other
          place that is mutually acceptable to the Debtor, the Lender, and Hampton House.
          The Debtor shall have the option at all times to refinance the Property provided

                                                  4
      Case 1-19-40354-ess         Doc 42     Filed 07/09/19       Entered 07/09/19 16:37:46




         that such refinancing is at an amount sufficient to pay all creditors in full. The
         Debtor’s counsel Morrison Tenenbaum PLLC shall be the disbursing agent
         under the Plan.

Disclosure Statement at p. 10.

               14.     This section provides no details concerning the Debtor’s Plan of “selling the

Property, or in the alternative, refinancing the mortgage on the Property.” As to selling the

Property, it does not disclose the price at which it intends to market the Property or the name of

the real estate broker it intends to retain to market the Property (let alone the commission that will

be paid to the contemplated broker).

               15.     Later in the Disclosure Statement, the Debtor states that it “has received

several offers post-petition that are enough to pay all creditors in full (Disclosure Statement at p.

11),” but it does not disclose any detail about said offers such as the price or who made them (so

that the Court and the creditors can determine the legitimacy of said offers). The Debtor also fails

to explain why it did not accept any of these purported offers.

               16.     As to refinancing the Property, the Disclosure Statement provides no

information whatsoever including the type of lender being sought – institutional or private – the

amount of financing being sought, the duration of the loan, the interest rate to be paid, or how

Debtor intends to make debt service payments given its prior failure to do so (which in turn lead

to a State Court Foreclosure Action and this case).

       B. The Disclosure Statement Provides Inadequate Information as to the Duration to
          of the Plan

               17.     The Plan proposed by Debtor gives it until “November 30, 2019” to enter

into a contract to sell the Property and until “December 30, 2020” to close on such a contract.

Disclosure Statement at p. 10. As to the first date, given Debtor’s claim that that it “has received

several offers post-petition that are enough to pay all creditors in full (Disclosure Statement at p.

                                                  5
      Case 1-19-40354-ess        Doc 42     Filed 07/09/19       Entered 07/09/19 16:37:46




11),” it should not be given over four months to market the Property. Rather, the Debtor should

promptly enter into a contract of sale so that this case can be brought to a conclusion in a timely

manner. As to the second date, it is either a typographical error meant to be December 30, 2019,

or an inordinately long time – thirteen months for a closing.

               18.     Finally, Exhibit E to the Disclosure Statement under-estimates the amount

of interest to be paid to Lender on the effective date. Based on the Judgment of Foreclosure and

Sale in the State Court Foreclosure Action, interest should be in the range of $400,000.00 to

$450,000.00 (based on Debtor’s proposed timing).

               19.     Lender reserves its right to supplement its objections in advance of, or at,

the hearing on the Debtor’s motion and Lender reserves its right to object to any and all aspects of

the Plan.


Dated: New York, New York
       July 9, 2019


                                                     ANDRIOLA LAW, PLLC

                                                     By: /s/ James M. Andriola
                                                     James M. Andriola, Esq.
                                                     1385 Broadway, 22nd Floor
                                                     New York, NY 10018
                                                     Telephone: 646-209-9863
                                                     Email: james@andriolalaw.com

                                                     Attorneys for 404 East 79th Street Lender LLC




                                                 6
         Case 1-19-40354-ess       Doc 42    Filed 07/09/19     Entered 07/09/19 16:37:46




James M. Andriola, Esq.
Andriola Law, PLLC
1385 Broadway, 22nd Floor
New York, NY 10018
Telephone: 646-209-9863
Email: james@andriolalaw.com
Attorneys for 404 East 79th Street Lender LLC

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


In re:
                                                          Chapter 11
RORA LLC,
                                                          Case No. 1-19-40354-ESS
                         Debtor.

                                   CERTIFICATE OF SERVICE

          I, James M. Andriola, Esq., hereby certify that on July 9, 2019, the foregoing OBJECTION

OF 404 EAST 79TH STREET LENDER LLC TO DEBTOR’S DISCLOSURE STATEMENT

was served electronically via the Courts ECF system on all parties to this case entitled to receive

electronic notice of same.

Dated: New York, New York
       July 9, 2019



                                                     By: /s/ James M. Andriola
                                                     James M. Andriola, Esq.




                                                 7
